Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate subject matter at least directed towards selecting a specific type of algorithm static or dynamic based upon the motion properties of the biological sample with regards to the variation in the images taken of the sample.  Furthermore, adding a limitation directed towards basic considerations of static and dynamic property analysis is disclosed in ALAMIN et al. (US Pub. No.: 2012-0059419) would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-20 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-20, a processor that is configured to utilize is considered to read on Fig. 19 (US Pub. No.: 2021-0010996 [0150]); a camera module arranged to capture is considered to read upon Fig. 21A item 2130; a holding area configured to carry is considered to read upon Fig. 21A item 2115; a controller is configured to utilize is considered to read upon Fig. 18 (US Pub. No.: 2021-0010996 [0150] [0203]).

Claim Objections

Claim 18 is objected for the typographical error of depending from Claim 71 and will be construed to depend from Claim 17.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FANG (Pub. No:  US 2015-0078642) in view of GETMAN (US Pub. No.: 2020-0306320).


As per Claim 1 FANG discloses An apparatus for testing a biological specimen, the apparatus comprising (Figs. 3-10 using a camera about a sample specimen in a holding testing area [Abstract] [0017]): 
wherein the holding area is configured to carry or to be exposed to the biological specimen (Figs. 3-10 sample specimen in a holding area [Abstract] [0017]); 
a camera module arranged to capture a plurality of images of the holding area (Figs. 3-10 using a camera 378 about a sample specimen in a holding testing area 380 – biological specimen brain matter 382 [Abstract] [0008] [0011] [0017] [0032] [0036] [0044-0049]); and a processor that is configured to utilize the camera module to (Figs. 3-10 [0011-0012]): 
based on the plurality of images of the holding area (Figs. 3-10 using a camera 378 about a sample specimen in a holding testing area 380  [Abstract] [0008] [0011]), 
analysis suitable for a property that is characteristic of the biological specimen being tested, and perform a set of analytic processes that corresponds to the captured imagery to generate an analytic result associated with the biological specimen (Figs. 3-10 3D property shape of the sample determined based on analysis for first data - using a camera 378 about a sample specimen in a holding testing area 380, biological specimen 382 of the holding area specimen [Abstract] [0008-0009] [0011] [0032] stereo algorithm [0032-0033] [0036-0039])
FANG does not disclose but GETMAN discloses a receiving mechanism to receive a carrier, wherein the carrier includes a holding area (Figs. 1-2 receiving mechanism is sample sort track 18 – receives from syringe – and the holding areas are the sorted designations 22 [0075-0076] [0111] [0163-0164]); adaptively select an analytical algorithm suitable for a motion property that is characteristic of the biological specimen being tested (Figs. 1-2 motion movement property – one of several for the DNA analysis for the sample [0057-0059] [0084] [0122] [0130] select from these algorithms for the overall testing to include this property [0043] [0146] [0171]); and perform a set of analytic processes that corresponds to the selected analytic algorithm to generate an analytic result associated with the biological specimen (Figs. 1-2 DNA analysis algorithms [0168-0172] introduction [0135])
a receiving mechanism to receive a carrier, wherein the carrier includes a holding area; adaptively select an analytical algorithm suitable for a motion property that is characteristic of the biological specimen being tested; and perform a set of analytic processes that corresponds to the selected analytic algorithm to generate an analytic result associated with the biological specimen as taught by GETMAN into the system of FANG because of the benefit taught by GETMAN to disclose to expand upon biological sample analysis and algorithms to include property consideration of said sample whereby FANG is directed towards biological sample analysis and would benefit from the additional property considerations which could yield improvements in analysis results.

As per Claim 15 FANG discloses The apparatus of claim 1, wherein the one or more properties of the biological specimen include concentration of the biological specimen (Figs. 3-10 [0052] [0059]). 

As per Claim 16 FANG discloses The apparatus of claim 1, wherein 
FANG does not disclose but GETMAN discloses the biological specimen is semen ([0111]) (The motivation that applied in Claim 1 applies equally to Claim 16). 

As per Claim 17 FANG discloses A controller suitable for controlling an apparatus for testing a biological specimen, the apparatus comprising (Figs. 3-10 using a camera about a sample specimen in a holding testing area [Abstract] [0017] – processor controller [0011-0012]): 
wherein the holding area is configured to carry or to be exposed to the biological specimen (See said analysis for Claim 1); and a camera module arranged to capture a plurality of images of the holding area (See said analysis for Claim 1); 
wherein the controller is configured to utilize the camera module to (Figs. 3-10 [0011-0012]): 
analysis suitable for a property that is characteristic of the biological specimen being tested, and perform a set of analytic processes that corresponds to the captured imagery to generate an analytic result associated with the biological specimen (See said analysis for Claim 1) 
FANG does not disclose but GETMAN discloses a receiving mechanism to receive a carrier, wherein the carrier includes a holding area (See said analysis for Claim 1) adaptively select an analytical algorithm suitable for a motion property that is characteristic of the biological specimen being tested (See said analysis for Claim 1) and perform a set of analytic processes that corresponds to the selected analytic algorithm to generate an analytic result associated with the biological specimen (See said analysis for Claim 1)


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FANG (Pub. No:  US 2015-0078642) in view of GETMAN (US Pub. No.: 2020-0306320), as applied in Claims 1, 15-17, and further in view of ALAMIN et al. (US Pub. No.: 2012-0059419)

As per Claim 2 FANG discloses The apparatus of claim 1, wherein 

FANG and GETMAN do not disclose but ALAMIN discloses the motion property is substantially static (either or) or substantially dynamic (Figs. 4L-4M, 5A [0112]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the motion property is substantially static or substantially dynamic as taught by ALAMIN into the system of FANG and GETMAN because of the benefit taught by ALAMIN to disclose further enhance the sample property analysis technique by classification of the motion property of the sample whereby FANG and GETMAN are directed towards sample analysis and would benefit from more precise types of property analysis for refinement in sample analysis.

As per Claim 3 FANG discloses The apparatus of claim 1, wherein 
FANG and GETMAN do not disclose but ALAMIN discloses the motion property is either substantially static (either or) or substantially dynamic (Figs. 4L-4M, 5A [0112]) (The motivation that applied in Claim 2 applies equally to Claim 3). 

Allowable Subject Matter
Claims 4-14, 18-20 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 4-14, 18-20 is/are allowed.  The following is an examiner’s statement of reasons for allowance:


As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus of claim 1, wherein the processor is to adaptively select the analytic algorithm based on steps including: determining an amount of variation between a first image and a second image among the plurality of images; and selecting either a static algorithm or a dynamic algorithm depending on whether the determined amount of variation is smaller or larger than a threshold" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus of claim 1, wherein the processor is to adaptively select the analytic algorithm based on steps including: determining an amount of variation between a first image and a second image among the plurality of images; comparing the determined amount of variation against a threshold; and based on a result of comparing the determined amount of variation against a threshold, selecting the analytical algorithm suitable for the motion property" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus of claim 5, wherein the analytical algorithm is a static algorithm or a dynamic algorithm" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus of claim 5, wherein the threshold is characteristic of whether the specimen is substantially static or dynamic" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus of claim 5, wherein when the determined amount of variation is less than the threshold, the selected algorithm is a static algorithm" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

 As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus of claim 5, wherein when the determined amount of variation is not less than the threshold, the selected algorithm is a dynamic algorithm" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus of claim 5, wherein the first and second images are taken temporally apart from each other for at least a given amount of time" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus of claim 10, wherein the given amount of time ranges from 0.04 seconds to 10 seconds" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus of claim 5, wherein the first and second images are taken sequentially apart from each other for at least a given amount of sequentially taken images" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus of claim 12, wherein the given amount of sequentially taken images ranges from 2 images to 600 images" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus of claim 1, further comprising: a casing, wherein said receiving mechanism, said camera module, and said processor are all enclosed within the casing, wherein a form factor of the casing is smaller than 27,000 cubic centimeters" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The controller of claim 71, wherein the controller is further configured to: determine an amount of variation between a first image and a second image among the plurality of images; and select either a static algorithm or a dynamic algorithm depending on whether the determined amount of variation is smaller or larger than a threshold" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The controller of claim 17, wherein the processor is further configured to: determine an amount of variation between a first image and a second image among the plurality of images; compare the determined amount of variation against a threshold; and based on a result of comparing the determined amount of variation against a threshold, select the analytical algorithm suitable for the motion property" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 20 the prior art of record either alone or in reasonable combination fails to teach or suggest “The controller of claim 17, the apparatus further comprising: a casing, wherein said receiving mechanism, said camera module, and said controller are all enclosed within the casing, wherein a form factor of the casing is smaller than 27,000 cubic centimeters" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

For Claim 4-5, 8-9, 14, 18-20, the closest prior art of record FANG (Pub. No:  US 2015-0078642), alone or in a reasonable combination with additional prior art do not teach these limitations as recited in addition to the respective intervening claims.  FANG only teaches an apparatus for testing a biological specimen apparatus with a holding area is exposed to the biological specimen, a camera to capture a plurality of images of the holding area, a plurality of images of the holding area, an analytical algorithm suitable for the biological specimen being tested, and performing a set of analytic processes that corresponds to the analytic algorithm on the captured imagery to generate an analytic result associated with the biological specimen.

With regards to Claim 6-7, 10-13, FANG (Pub. No:  US 2015-0078642) in view of ALAMIN et al. (US Pub. No.: 2012-0059419) reads upon these limitations whereby said claims are objected to as being dependent from respective allowable claims.  Claims 11 and 13 would be rejected for design choice but for the dependencies upon respective allowable claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481